PER CURIAM.
Appellants, Murray B. Silverstein, P.A. and Cynthia A. Mikos, P.A., contend that the trial court erred in declining to apply a multiplier to the class action attorneys’ fee award. While we may disagree with the trial court’s decision, we are unable to say that the court abused its discretion in so ruling. See Jones & Granger v. Johnson, 788 So.2d 381, 385 (Fla. 1st DCA 2001) (“In reviewing a decision of the trial court under the abuse of discretion standard, our mere disagreement with the reasoning of the trial court is not sufficient for reversal.”); Pellar v. Granger Asphalt Paving, Inc., 687 So.2d 282, 285 (Fla. 1st DCA 1997) (noting that a trial court’s order must be affirmed if reasonable people could differ as to the propriety of the court’s action) (citing Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980)). Accordingly, we AFFIRM.
ALLEN, LEWIS and HAWKES, JJ., concur.